         Case 1:20-cr-00314-GHW Document 39 Filed 11/17/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     November 17, 2020


By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Ethan Phelan Melzer, S1 20 Cr. 314 (GHW)


Dear Judge Woods:

        The Government writes to request 30 days to respond to the defendant’s motion to dismiss
the indictment (the “Motion”) in the above-captioned case, filed on November 16, 2020. (See Dkt.
No. 37). The Motion is related to the defendant’s previous request for records and papers used in
connection with the constitution of the Master and Qualified Jury Wheels in the United States
District Court for the Southern District of New York (see Dkt. No. 12), and is predicated almost
exclusively on a report generated by an expert witness retained by the defendant discussing those
records. (See Dkt. No. 38, Exhibit A). The report contains, among other things, lengthy statistical
analyses of the Jury Selection Records and conclusions drawn therefrom by the defendant’s expert
witness. To respond to the Motion the Government intends to engage an expert to review the
defendant’s report, and anticipates such review will be concluded within 30 days. The
Government therefore respectfully requests the Court set the following briefing schedule:
Government’s response due by December 17, 2020; and any reply by the defendant due by January
2, 2021.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                                 by: ____/s/______________________________
                                                     Samuel Adelsberg / Matthew Hellman /
                                                     Sidhardha Kamaraju
                                                     Assistant United States Attorneys
                                                     (212) 637-2494/2278/6523
cc: Defense Counsel (by ECF)
